Order entered March 21, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00242-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                            No. 05-21-00360-CV

                        MOLLY WILKERSON, Appellant

                                        V.

                        MARK MALDONADO, Appellee

                            No. 05-21-00373-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50778-2021

                                  ORDER

     Appellant in these three appeals has filed a motion seeking appointment of

counsel. We DENY the motion. See Erazo v. Sanchez, 580 S.W.3d 768, 770
(Tex. App.—Houston [14th Dist.] 2019, no pet.) (“There is no general right to

counsel in Texas in civil cases.”).

                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE